DETAILED ACTION
This communication is response to the amendment filed 03/09/2021. Claims 70-144 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 75-81, 90-91, 101-103, 111-116, 125-126, and 138 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendment to the claims necessitated the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 73, 82-89, 92-100, 108, 117-124, 127-135, 143, 144 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2016/0249327 to CHEN et al. (hereafter Chen) in view of US Pub. 2016/0337157 to Papasakellariou (hereafter Papas).

Regarding claim 73, Chen discloses a method for wireless communication by a user equipment (UE) (see Chen, Fig 9, Fig 10, Fig 13, and Fig 10), comprising: 
identifying, at the UE, a first resource allocation for a first communication in a first transmission time interval (TTI) and a second resource allocation for a second communication in a second, subsequent TTI, wherein the first resource allocation is wherein at least one RB of the first resource allocation is located outside the first sets of RBs or a at least one RB of the second resource allocation is located outside the second set of RBs is inherently taught by Chen (see Chen, Fig 5B; ¶ 0085: a first narrowband region 520 (e.g., spanning no more than 6 
retuning from a first tuning band to a second tuning band between the first communication and the second communication (see Chen, ¶ 0077: the LC UE may be limited to a particular narrowband assignment (e.g., of no more than six resource blocks (RBs)) within the available system bandwidth. However, the LC UE may be able to re-tune (e.g., operate and/or camp) to different narrowband regions within the available system bandwidth of the LTE system, for example, in order to co-exist within the LTE system; ¶ 0084: one or more narrowband regions 520, 522 used by LC UEs in MTC may be frequency division multiplexed within the wider bandwidth 530 supported by LTE. Multiple narrowband regions, with each narrowband region spanning a bandwidth that is no greater than a total of 6 RBs, may be supported for MTC and/or eMTC operation. In some cases, each LC UE in MTC operation may operate within one narrowband region (e.g., at 1.4 MHz or 6 RBs) at a time. However, LC UEs in MTC 
Papas also discloses where the first resource allocation is associated with a first narrowband comprising a first set of resource blocks (RBs) and the second resource allocation is associated with a second narrowband comprising a second set of RBs, and wherein at least one RB of the first resource allocation is located outside the first sets of RBs or a at least one RB of the second resource allocation is located outside the second set of RBs (see Papas, ¶ 0096: The PUCCH transmission can convey HARQ-ACK or SR. UE 114 transmits first four repetitions in respective first four SFs in a first PUCCH resource of a first RB in a first narrowband 1010. UE 114 transmits second four repetitions in respective second four SFs in a second PUCCH resource of a second RB in a second narrowband 1020); and
retuning from a first tuning band to a second tuning band between the first communication and the second communication (see Papas, ¶ 0086: For a PUCCH transmission from UE 114 that can only transmit within a narrowband of 6 RBs, FH over a system BW larger than 6 RBs requires that UE 114 transmitter retunes its radio frequency to a different narrowband. Such retuning is associated with a delay that can be as large as 2 SF symbols; ¶ 0096: UE 114 suspends PUCCH transmission in a last symbol of a last SF of the first four SFs 1030 and in a first symbol of a first SF of the second four SFs 1040 in order to perform retuning from a frequency of the first RB in the first narrowband to a frequency of the second RB of the second narrowband for the PUCCH transmission. With the exception of the PUCCH transmission in the fifth SF, the PUCCH transmission in the other SFs can have a structure as in FIG. 4 or in FIG. 5 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Papas and incorporate it into the system of Chen to improve system efficiency through an efficient retuning in different narrowbands (see Papas, ¶ 0003 and ¶ 0004). 

Regarding claim 82, Chen in view of Papas discloses the method of claim 73, wherein the UE is configured for monitoring a control channel within the first narrowband (see Chen, ¶ 0069; ¶ 0112; ¶ 0120).
Also, Papas discloses wherein the UE is configured for monitoring a control channel within the first narrowband (see Papas, ¶ 0005: receiving repetitions of a control channel in response to the transmission of the data channel. A first number of the control channel repetitions is received in a first narrowband over a first number of subframes and a second number of the control channel repetitions is received in a second narrowband over a second number of subframes; ¶ 0035: transmitting a physical uplink control channel (PUCCH) with repetitions and retuning in different narrowbands from a user equipment (UE) and to performing frequency error correction based on a reception of a channel transmitted with repetitions at a base station or at a UE).


Regarding claim 83, Chen in view of Papas discloses the method of claim 82, but does not explicitly disclose further comprising: refraining from monitoring the control channel in the second TTI based at least in part on determining that at least a portion of the control channel does not overlap with the second tuning band.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the teaching of refraining from monitoring the control channel in the second TTI based at least in part on determining that at least a portion of the control channel does not overlap with the second tuning band based on user design preference to achieve an efficient resource utilization in the communication system. One of ordinary skill in the art would have been motivated to perform this teaching in order to avoid wastage of communication resources.

Regarding claim 84, Chen in view of Wang discloses the method of claim 82, but does not explicitly disclose further comprising: identifying a portion of the control channel within the first narrowband that overlaps in frequency with the second tuning band; and monitoring, in the second TTI, the portion of the control channel for control information.



Regarding claim 85, Chen in view of Papas discloses the method of claim 84, further comprising: monitoring an adjusted control channel in the second TTI for control information, the adjusted control channel being adjusted based at least in part on a relative offset of the second tuning band to the first narrowband (see Chen, ¶ 0085).
Also, Papas discloses monitoring an adjusted control channel in the second TTI for control information, the adjusted control channel being adjusted based at least in part on a relative offset of the second tuning band to the first narrowband (see Papas, ¶ 0008: adding the correlations for the multiple symbols and the multiple SCs. The method further includes estimating a frequency offset from a phase of the added correlations. The method also includes adjusting a frequency of a reception based on the frequency offset; ¶ 0092).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught 

Regarding claim 86, Chen in view of Papas discloses the method of claim 73, further comprising: but does not explicitly disclose receiving one or more bits indicating a shift of the second narrowband; and determining the second tuning band based at least in part on the shift.
However, since Chen discloses retuning from the first tuning band to the second tuning band between the first communication and the second communication (see Chen, ¶ 0077, ¶ 0084 and ¶ 0085), it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to use bits indicating shifting from one narrowband to different narrowband for purpose of retuning. One of ordinary skill in the art would have been motivated to perform the use of bits for the shifting based on user design preference to achieve efficient and reliable resource utilization in the communication system.

Regarding claim 87, it is rejected for the same reasons as set forth in claim 86. 

Regarding claim 88, Chen in view of Papas discloses the method of claim 87, wherein the second tuning band starts at a starting RB of the second resource allocation (see Chen, ¶ 0084; ¶ 0085).
Also, Papas discloses wherein the second tuning band starts at a starting RB of the second resource allocation (see Papas, ¶ 0096).


Regarding claim 89, Chen in view of Papas discloses the method of claim 87, wherein the second tuning band ends at an ending RB of the second resource allocation (see Chen, ¶ 0084; ¶ 0085).
Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to end the tuning band at a predetermined ending resource block of the resource allocation based on user design preference to maximize resource utilization.

Regarding claim 92, Chen in view of Wang discloses the method of claim 73, but does not explicitly disclose further comprises: determining the second tuning band to start from a starting RB of the second resource allocation, or end at an ending RB of the second resource allocation.
Since Chen discloses second tuning band based on second resource allocation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the teaching of determining the second tuning band comprises: determining the second tuning band to start from a starting resource block (RB) of the second resource allocation, or end at an ending resource block (RB) 

Regarding claim 93, Chen in view of Papas discloses the method of claim 73, further comprising: receiving, from a base station, control information indicating the first resource allocation, the second resource allocation, or both (see Chen, ¶ 0014; ¶ 0025).

Regarding claim 94, Chen in view of Papas discloses the method of claim 73, wherein the first tuning band corresponds to the first narrowband (see Chen, ¶ 0084; ¶ 0085; ¶ 0110).
Also, Papas discloses wherein the first tuning band corresponds to the first narrowband (see Papas, ¶ 0096).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Papas and incorporate it into the system of Chen to improve system efficiency through an efficient retuning in different narrowbands (see Papas, ¶ 0003 and ¶ 0004).

Regarding claim 95, Chen in view of Wang discloses the method of claim 73, wherein the second tuning band corresponds to the second narrowband (see Chen, ¶ 0084; ¶ 0085; ¶ 0110).
Also, Papas discloses wherein the second tuning band corresponds to the second narrowband (see Papas, ¶ 0096).


Regarding claim 96, Chen in view of Papas discloses the method of claim 73, wherein: identifying the second resource allocation comprises receiving control information in a TTI prior to the second TTI, the control information comprising a grant for the second resource allocation (see Chen, ¶ 0077; ¶ 0090; ¶ 0091; ¶ 0109; ¶ 0120).

Regarding claim 97, Chen in view of Papas discloses the method of claim 73, wherein each of the first and second tuning bands are composed of continuous frequency resources having a same size as the first or the second narrowband (see Chen, ¶ 0109-¶ 0111).

Regarding claim 98, Chen in view of Papas discloses the method of claim 73, wherein the first narrowband and the second narrowband correspond to a common narrowband (see Chen, ¶ 0097; ¶ 0110 and ¶ 0111).

Regarding claim 99, Chen in view of Papas discloses the method of claim 98, wherein the first tuning band corresponds to the common narrowband (see Chen, ¶ 0097; ¶ 0110 and ¶ 0111).

Regarding claim 100, Chen in view of Wang discloses the method of claim 73, wherein the first narrowband is different from the second narrowband (see Chen, ¶ 0077; ¶ 0084).

Regarding claim 108, it is rejected for the same reasons as set forth in claim 73. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 73.

Regarding claim 117, it is rejected for the same reasons as set forth in claim 82. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 82.

Regarding claim 118, it is rejected for the same reasons as set forth in claim 83. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 83.

Regarding claim 119, it is rejected for the same reasons as set forth in claim 84. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 84.

Regarding claim 120, it is rejected for the same reasons as set forth in claim 85. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 85.

Regarding claim 121, it is rejected for the same reasons as set forth in claim 86. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 86.

Regarding claim 122, it is rejected for the same reasons as set forth in claim 87. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 87.

Regarding claim 123, it is rejected for the same reasons as set forth in claim 88. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 88.

Regarding claim 124, it is rejected for the same reasons as set forth in claim 89. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 89.

Regarding claim 127, it is rejected for the same reasons as set forth in claim 92. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 92.

Regarding claim 128, it is rejected for the same reasons as set forth in claim 93. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 93.

Regarding claim 129, it is rejected for the same reasons as set forth in claim 94. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 94.

Regarding claim 130, it is rejected for the same reasons as set forth in claim 95. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 95.

Regarding claim 131, it is rejected for the same reasons as set forth in claim 96. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 96.

Regarding claim 132, it is rejected for the same reasons as set forth in claim 97. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 97.

Regarding claim 133, it is rejected for the same reasons as set forth in claim 98. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 98.

Regarding claim 134, it is rejected for the same reasons as set forth in claim 99. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 99.

Regarding claim 135, it is rejected for the same reasons as set forth in claim 100. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 100.

Regarding claim 143, it is rejected for the same reasons as set forth in claim 73. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 73.

Regarding claim 144, it is rejected for the same reasons as set forth in claim 73. Although phrased as non-transitory computer readable medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 73.

Claims 74 and 109 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Papas and further in view of US Pub. 2018/0070339 to HORIUCHI et al. (hereafter Horiuchi).

Regarding claim 74, Chen in view of Papas discloses the method of claim 73, but does not explicitly disclose further comprising: determining the second tuning band 
However, Horiuchi discloses determining the second tuning band based at least in part on the second resource allocation and a set of resource block groups (RBGs) for the system bandwidth (see Horiuchi, ¶ 0121: control circuitry that determines, based on an offset for defining a frequency position of a narrowband composed of a plurality of contiguous PRBs (physical resource blocks), a resource block group (RBG) size of a system band, and a type of the narrowband, PRBs to which a PDSCH (physical downlink shared channel) is to be allocated in the narrowband; and a transmitter that transmits resource assignment bits for notifying the determined PRBs and the PDSCH allocated to the determined PRBs. In the base station, when the RBG size is 4 and the plurality of contiguous PRBs are six contiguous PRBs, the narrowband includes a first type of narrowband in which a first group composed of four PRBs that are located lower in frequency among the six contiguous PRBs corresponds to one RBG and a second group composed of the remaining two PRBs that are located higher in frequency corresponds to a part of another RBG and a second type of narrowband in which a third group composed of four PRBs that are located higher in frequency among the six contiguous PRBs corresponds to one RBG and a fourth group composed of the remaining two PRBs that are located lower in frequency corresponds to a part of another RBG, and wherein resources included in the first group of the first type of narrowband and resources included in the third group of the second type of narrowband are associated with a first value of the resource assignment bits, and resources included in the second group of the first type of narrowband and resources included in 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of determining the second tuning band based at least in part on the second resource allocation and a set of resource block groups (RBGs) for the system bandwidth as taught by Horiuchi and incorporate it into the system of Chen to achieve an efficient resource allocation in the communication system.

Regarding claim 109, it is rejected for the same reasons as set forth in claim 74. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 74.

Claim 104-107 and 139-142 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Papas and further in view of US Pub. 2017/0208590 to KIM et al. (hereafter Kim).

Regarding claim 104, Chen in view of Papas discloses the method of claim 73, but fails to explicitly disclose further comprising: establishing a guard period between the first communication in the first TTI and the second communication in the second TTI.
However, Kim discloses establishing a guard period between the first communication in the first TTI and the second communication in the second TTI (see 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of establishing a guard period between the first communication in the first TTI and the second communication in the second TTI as taught by Kim and incorporate it into the system of Chen in order to efficient transmission in the communication (see Kim, ¶ 0019).

Regarding claim 105, Chen in view of Papas and Kim discloses the method of claim 104, Kim further discloses wherein establishing the guard period comprises: puncturing one or more symbols of the second communication based at least in part on the retuning (see Kim, ¶ 0161; ¶ 0197).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein 

Regarding claim 106, Chen in view of Papas and Kim discloses the method of claim 105, Kim discloses puncturing but does not explicitly disclose wherein the puncturing is based at least in part on determining that the first and second communications are downlink communications.
However, since Kim discloses puncturing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use first downlink and second downlink communications as the criteria for puncturing based on user design preference since it is well-known in the art to perform this teaching.

Regarding claim 107, Chen in view of Papas and Kim discloses the method of claim 105, Kim discloses puncturing but does not explicitly disclose wherein the puncturing is based at least in part on determining that the first communication is an uplink communication and the second communication is a downlink communication.
However, since Kim discloses puncturing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use determination of the first communication is an uplink communication and the second communication is a downlink communication as the criteria for puncturing based on user design preference since it is well-known in the art to perform this teaching.

Regarding claim 139, it is rejected for the same reasons as set forth in claim 104. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 104.

Regarding claim 140, it is rejected for the same reasons as set forth in claim 105. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 105.

Regarding claim 141, it is rejected for the same reasons as set forth in claim 106. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 106.

Regarding claim 142, it is rejected for the same reasons as set forth in claim 107. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 107.

Claim 73, 82, 93-95, 100, 108, 117, 128-130, 135, 143, and 144 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2019/0320306 to URABAYASHI et al. (hereafter Urabayashi) in view of RICO ALVARINO et al. (hereafter Rico).

Regarding claim 73, Urabayashi discloses a method for wireless communication by a user equipment (UE), comprising: 
identifying, at the UE, a first resource allocation for a first communication in a first transmission time interval (TTI) and a second resource allocation for a second communication in a second, subsequent TTI, wherein the first resource allocation is associated with a first narrowband comprising a first set of resource blocks (RBs) and the second resource allocation is associated with a second narrowband comprising a second set of RBs (see Urabayashi, ¶ 0005: performing communication between a base station and a user terminal by using a narrow band having a predetermined bandwidth. The mobile communication method comprises: a step of performing, by the user terminal, first communication related to control information by using a first narrow band in an n-th subframe; and a step of performing, by the user terminal, second communication related to user data by using a second narrow band different from the first narrow band in an (n+1)-th subframe; ¶ 0026: performing, by the user terminal, first communication related to control information by using a first narrow band in an n-th subframe; and a step of performing, by the user terminal, second communication related to user data by using a second narrow band different from the first narrow band in an (n+1)-th subframe), and wherein a portion of the first resource allocation is located outside the first narrowband or a portion of the second resource allocation is located outside the second narrowband reads on Urabayashi teaching (see Urabayashi, ¶ 0053: the system band includes a first band with a first bandwidth supported by a general first user terminal and a second band (hereinafter, narrow band) with a second bandwidth supported by a second user terminal (hereinafter, an MTC terminal) corresponding to 
retuning from a first tuning band to a second tuning band between the first communication and the second communication (see Urabayashi, ¶ 0005 and ¶ 0026: a symbol time region at an end of the n-th subframe and/or a symbol time region at a head of the (n+1)-th subframe are non-used regions provided for the user terminal to switch from the first narrow band to the second narrow band) based in part on determining that the first tuning band associated with the first resource allocation for the first TTI is different from the second tuning band associated with the second resource allocation for the second TTI (see Urabayashi, ¶ 0005: performing communication between a base station and a user terminal by using a narrow band having a predetermined bandwidth. The mobile communication method comprises: a step of performing, by the user terminal, first communication related to control information by using a first narrow band in an n-th subframe; and a step of performing, by the user terminal, second communication related to user data by using a second narrow band different from the first narrow band in an (n+1)-th subframe; ¶ 0026: performing, by the user terminal, first communication related to control information by using a first narrow band in an n-th subframe; and a step of performing, by the user terminal, second communication related to user data by using a second narrow band different from the first narrow band in an (n+1)-th subframe; ¶ 0071: the narrowband allocation information transmitted by using a first narrow band in the n-th subframe is information for 
Urabayashi implicitly discloses wherein at least one RB of the first resource allocation is located outside the first set of RBs or at least one RB of the second resource allocation is located outside the second set of RBs.
where the first resource allocation is associated with a first narrowband comprising a first set of resource blocks (RBs) and the second resource allocation is associated with a second narrowband comprising a second set of RBs, and wherein at least one RB of the first resource allocation is located outside the first sets of RBs or a at least one RB of the second resource allocation is located outside the second set of RBs (see Papas, ¶ 0096: The PUCCH transmission can convey HARQ-ACK or SR. UE 114 transmits first four repetitions in respective first four SFs in a first PUCCH resource of a first RB in a first narrowband 1010. UE 114 transmits second four repetitions in respective second four SFs in a second PUCCH resource of a second RB in a second narrowband 1020); and
retuning from a first tuning band to a second tuning band between the first communication and the second communication (see Papas, ¶ 0086: For a PUCCH transmission from UE 114 that can only transmit within a narrowband of 6 RBs, FH over a system BW larger than 6 RBs requires that UE 114 transmitter retunes its radio frequency to a different narrowband. Such retuning is associated with a delay that can be as large as 2 SF symbols; ¶ 0096: UE 114 suspends PUCCH transmission in a last symbol of a last SF of the first four SFs 1030 and in a first symbol of a first SF of the second four SFs 1040 in order to perform retuning from a frequency of the first RB in 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Papas and incorporate it into the system of Urabayashi to improve system efficiency through an efficient retuning in different narrowbands (see Papas, ¶ 0003 and ¶ 0004). 

Regarding claim 82, Urabayashi in view of Papas discloses the method of claim 73, Urabayashi does not explicitly disclose wherein the UE is configured for monitoring a control channel within the first narrowband (see Rico, ¶ 0015; ¶ 0039; ¶ 0055).
However, Papas discloses wherein the UE is configured for monitoring a control channel within the first narrowband (see Papas, ¶ 0005: receiving repetitions of a control channel in response to the transmission of the data channel. A first number of the control channel repetitions is received in a first narrowband over a first number of subframes and a second number of the control channel repetitions is received in a second narrowband over a second number of subframes; ¶ 0035: transmitting a physical uplink control channel (PUCCH) with repetitions and retuning in different narrowbands from a user equipment (UE) and to performing frequency error correction 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Papas and incorporate it into the system of Urabayashi to improve system efficiency through an efficient retuning in different narrowbands (see Papas, ¶ 0003 and ¶ 0004). 

Regarding claim 93, Urabayashi in view of Papas discloses the method of claim 73, further comprising: receiving, from a base station, control information indicating the first resource allocation, the second resource allocation, or both (see Urabayashi, ¶ 0015; ¶ 0027).

Regarding 94, Urabayashi in view of Papas discloses the wherein the first tuning band corresponds to the first narrowband (see Urabayashi, ¶ 0027; ¶ 0071).

Regarding claim 95, Urabayashi in view of Papas discloses the method of claim 73, wherein the second tuning band corresponds to the second narrowband (see Urabayashi, ¶ 0027; ¶ 0071).

Regarding claim 100, Urabayashi in view of Papas discloses the method of claim 73, wherein the first narrowband is different from the second narrowband (see Urabayashi, ¶ 0071).

Regarding claim 108, it is rejected for the same reasons as set forth in claim 73. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 73.

Regarding claim 117, it is rejected for the same reasons as set forth in claim 82. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 82.

Regarding claim 128, it is rejected for the same reasons as set forth in claim 93. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 93.

Regarding claim 129, it is rejected for the same reasons as set forth in claim 94. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 94.

Regarding claim 130, it is rejected for the same reasons as set forth in claim 95. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 95.

Regarding claim 135, it is rejected for the same reasons as set forth in claim 100. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 100.

Regarding claim 143, it is rejected for the same reasons as set forth in claim 73. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 73.

Regarding claim 144, it is rejected for the same reasons as set forth in claim 73. Although phrased as non-transitory computer readable medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 73.

Allowable Subject Matter
Claims 75-81, 90-91, 101-103, 111-116, 125-126, and 138 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. 2018/0270838 to Maheshwari et al. discloses voice over long term evolution prioritization for multiple carriers.
US Patent 10,708,923 to Kumar et al. discloses method for reducing uplink interference.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645.  The examiner can normally be reached on Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHEED GIDADO/Primary Examiner, Art Unit 2464